ORDER
PER CURIAM.
Relators appeal from an Order of the Circuit Court of St. Louis County on a petition for Writ of Certiorari upholding the grant of two fence variances by the Ladue Board of Adjustments to respondents Fox and Weinstock under the zoning ordinances of the City of Ladue. The action of the Board is supported by competent and substantial evidence on the whole record, no error of law appears, and an extended opinion would have no preceden-tial value. The order of the Circuit Court affirming the action of the Ladue Board of Adjustments is hereby affirmed pursuant to Rule 84.16(b).